***DETAILED ACTION***
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s response dated 12/02/2022, is acknowledged.
Priority
This application is a 371 of PCT/FR2018/053213 filed on 12/12/2018, and claims foreign
priority in the French Republic application FR1762585 filed on 12/20/2017. 
Claim Status
Claims 1-20 are pending. Claims 1-8 and 11-15 are examined. Claims 9, 10, and 16-20 are withdrawn. Claims 1, 4, and 6 were amended. 
Withdrawn Claim Rejections — 35 USC § 112
	Rejection of claim 4 is withdrawn because the claim was amended to end with a period. Rejection of claim 6 is withdrawn because the claim was amended by deleting formula (I). 
Maintained Claim Rejections — 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-ATA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 defines the variable X as being either the methyl radical or the methylidene radical (CH2=). The claim is indefinite because X is covalently bonded to -CH2- in formula (I) and it is not clear how CH2= bonds to -CH2- since a carbon atom can only have 4 covalent bonds. This embodiment is indefinite to the extent that it cannot be searched for prior art.
	This rejection is maintained because correcting the name of CH2= does not remedy the indefiniteness issue. In formula (I), X is bonded to -CH2- via a single covalent bond. The claim is indefinite when X is CH2= because CH2= has to covalently bond via a double bond, whereas -CH2- can only accommodate one single covalent bond. The valence in the carbon atom in -CH2- cannot accommodate CH2= because a carbon atom is limited to four covalent bonds. Formula (I) can only accommodate a monovalent radical X, whereas CH2= is divalent.  
Claims 2-8 and 11-15 are indefinite because the claims depend from claim 1 and contain indefinite limitations of claim 1.
Maintained and New Claim Rejections —35 USC § 103
As Necessitated by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, 8, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Brawn (EP 0 415 598 Al Published August 15, 1990 — of record in PTO-892 dated 05/16/2022) as evidenced by Boateng (Ghana Med J, pages 189-196, published 2016).
The claims encompass a composition comprising 50-95 wt. % of the compound of formula (I), greater than 0% and up to and including 15% by weight of the compound of formula (IVa), greater than 0% and less than or equal to 5% by weight of the compound of formula (V), and greater than 0% and less than 50% by weight of water, and wherein the pH of the composition is less than or equal to 3.
Brawn teaches a composition for topical application to mammalian skin comprising a hair growth promoter selected from N-acetylated amino acids, in which the acyl group contains from 2 to 20 carbon atoms (Abstract). The hair growth promoter is present in an amount from 0.001 to 99% by weight (page 3 lines 20-25). The acyl group is selected from hexanoyl and octanoyl, among others. N-acetylated amino acids include glycine and proline (page 3 lines 36-52). Preferred N- acetylated amino acids include N-hexanoyl glycine, N-octanoyl glycine, and N- octanoyl hydroxyproline, among others (page 4 lines 1-27). The pH of the composition is from 2 to less than 7 (page 5 lines 40-44). The composition contains water as a vehicle (page 6 lines 1- 3) in a concentration from 1 to 99.99% by weight of the composition (page 6 lines 27-31). The composition further contains an activity enhancer selected from penetration enhancers (page 6 lines 41-49). Penetration enhancers are selected from hexan-2,5-diol, pentan-2,5-diol, butan-1,4- diol (page 9 lines 7, 10, 18). The amount of activity enhancer most preferably ranges from 0.5 to 10% by weight of the composition (page 11 lines 5-7).
Regarding claim 1, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a composition comprising N-octanoylglycine in an amount from 0.001 to 99% by weight of composition, hexan-2,5-diol in an amount from 0.5 to 10% by weight of the composition, and water in a concentration from 1 to 99.99% by weight of the composition, and wherein the composition has a pH from 2 to less than 7, with a reasonable expectation of success because Brawn teaches compositions comprising from 0.001 to 99% by weight of an N-acetylated amino acid selected from N-octanoylglycine, from 0.5 to 10% by weight of the composition of a penetration enhancer selected from hexan-2,5-diol, and 1 to 99.99% by weight of the composition of a vehicle selected from water. The claimed component (a) is obvious because N-octanoylglycine is encompassed by the compound of formula (I) when X is methyl, Y is the divalent radical of formula (I]a), p is 6, R2 is H, R3 is H, and mis 1. The claimed component (b) is obvious because hexan-2,5-diol is encompassed by formula (IVb) when Ral is methyl, R1b is hydrogen, t is 2, Rel is hydrogen, Rf1 is hydrogen, Rc1 is hydrogen, Rd1 is methyl.  
Claimed component (d) is obvious because Brawn’s composition requires water. Claimed concentration ranges and pH range are obvious because the ranges overlap with their corresponding ranges in Brawn’s composition.
Claim 1 was amended to require the presence of component c). 
Regarding claim 1 component c) and claim 2, it would have been obvious to have modified the composition above by replacing water with a mixture of water and an emollient comprising coconut oil, with a reasonable expectation of success because Brawn teaches that the vehicle further comprises emollients comprising coconut oil (page 6 lines 4-21). It would have been obvious to have utilized a mixture of water and coconut oil where each component is varied from 1 to 99.99 wt. % as the long as the combined amount of the two is from 1 to 99.99 wt. % because Brawn requires the vehicle concentration to range from 1 to 99.99 wt. % of the composition. As evidenced by Boateng, coconut oil comprises caprylic acid in the concentration of 8 wt. % (page 193, top of right column). Caprylic acid is encompassed by formula (V) when X is methyl and p is 6. The claimed concentration range is obvious because it overlaps with prior art concentration range of caprylic acid because coconut oil comprises 8 wt. % of caprylic acid, and coconut oil would have been varied from 1 to 99.99 wt. % of the composition. Thus, the total concentration of caprylic acid in the composition would have ranged up to 8 wt. % which overlaps with greater than 0% and up to 5 wt. %.
Regarding claims 3 and 4, Brawn’s composition comprises N-octanoylglycine, which is encompassed by formula (I) when X is methyl, p is 6, Y is the divalent radical of formula (IIa1), R2 is H, and mis 1.
Regarding claim 5, it would have been obvious to have modified the composition above by replacing N-hexanoyl glycine with N-octanoyl glycine, with a reasonable expectation of success because Brawn teaches N-octanoyl glycine as a suitable preferred N-acetylated amino acid (page 4 lines 2 and 25). Brawn’s composition comprises caprylic acid. Thus both N- octanoyl glycine and caprylic acid comprise an octanoy]l radical.
Regarding claim 7, Brawn teaches 2,5-hexanediol.
Regarding claim 8, it would have been obvious to have modified the composition above by replacing water with a mixture of water and an emollient comprising propane-1,2-diol as the vehicle for the composition, with a reasonable expectation of success because Brawn teaches that the vehicle further comprises emollients such as propane-1,2-diol (page 6 lines 4-21). It would have been obvious to have added propane-1,2-diol to the composition in a concentration from 1 to 99.99% as long as the combined amount of water and propane-1,2-diol is from 1 to 99.99%.
Regarding claims 11-14, Brawn’s composition comprises 2,5-hexanediol.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brawn as evidenced by Boateng as applied to claims 1-5, 7, 8, and 11-14 above, and further in view of Breton (US 2003/0152596 Al Published August 14, 2003).
The claims encompass the composition of claim 2 and further define the compounds of formulae I and V.
The teaches Brawn as evidenced by Boateng are relied upon as summarized above. They do not teach limitations of claims 6 and 15.
The teachings of Breton are related to dermatological compositions (Abstract). The compositions comprise an antifungal agent selected from undecylenic acid, among others (paragraph 0078). The antifungal agent is preferably present in a concentration from 0.01 to 2% by weight of the total composition (paragraph 0079). The compositions may be presented in the form of a care composition for the scalp against hair loss or stimulating hair growth (paragraph 0148-0152).
The teachings of Brenton and Brawn are related to compositions intended for application to the scalp for the purpose of stimulating hair growth, and it would have been obvious to have combined them because they are in the same field of endeavor. It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composition of Brawn by adding to the composition a second pharmaceutically active ingredient having beneficial effect other than promoting hair growth when applied to the skin, with a reasonable expectation of success because Brawn teaches that the composition can be used as a vehicle for a variety of pharmaceutically active ingredients having beneficial effect other than promoting hair growth when applied to the skin (page 11 line 16-18). Brawn does not teach suitable pharmaceutically active ingredients. A person skilled in
the art would have been motivated to look to Brenton because Brenton is concerned with topical compositions comprising active ingredients where the compositions may be formulated for promoting hair growth. It would have been obvious to have added undecylenic acid as an antifungal agent in a concentration from 0.01 to 2% by weight of the composition, with a reasonable expectation of success because Brenton teaches undecylenic acid as an antifungal agent suitable for use in compositions intended for topical application to the scalp where the composition is intended for stimulating hair growth. The claimed concentration range is obvious because it overlaps with the prior art range. Undecylenic acid meets the limitations of formula (V).
It would have been further obvious to have modified the composition by replacing N- octanoyl glycine with N-octanoyl phenylanine, with a reasonable expectation of success because Brawn teaches that N-acetylated amino acids are suitable as hair growth promoters where the acyl group is preferably selected from octanoyl and where the amino acid is selected from phenylalanine (page 3 lines 36-50). N-octanoyl phenylalanine comprises the divalent radical of formula (IIa2) as required by claim 6.
Combining prior art elements according to known methods to obtain predictable results supports obviousness and the selection of a known material suitable for its intended purpose supports obviousness. The present application was reviewed and there is no evidence that the claimed combination of elements and their claimed ranges have unexpected properties.
Examiner’s Response to Applicant’s Arguments
	In the remarks dated 12/02/2022, the applicant traversed the rejections because the Office Action recognizes that Brawn lacks the disclosure of component c) and claim 1 was amended to require the component c) to be present, therefore claim 1 and its dependents are in condition for allowance. 
	Applicant’s arguments were fully considered but are not persuasive for the following reasons.
	Thus, the previous Office Action did not recognize that Brawn lacks the disclosure of component c). The previous Office Action rejected claim 2 over Brawn, and claim 2 requires component c). The rejection of claim 2 explained why it would have been obvious to include component c) in the composition. Additionally, claims 6 and 15 further define component c) and claims 6 and 15 were also rejected over prior art. 
	The current obviousness rejection of claim 1 was modified to address the claim amendment that requires the presence of component c) in claim 1.  
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/
Primary Examiner, Art Unit 1617